Citation Nr: 1027575	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-15 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to August 1981 
and from November 1987 to January 1997.  He also served on 
periods of active duty for training from June 1984 to November 
1987.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The issue of entitlement to service connection for headaches, 
secondary to the Veteran's service-connected degenerative disc 
disease of the cervical spine was raised at a hearing before the 
Board in February 2010.  This issue has not been developed for 
appellate review and is therefore referred to the RO for 
appropriate disposition.

The issue of an increased rating for degenerative disc disease of 
the cervical spine is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDING OF FACT

The evidence of record shows that the Veteran's sleep apnea is 
related to his military service.


CONCLUSION OF LAW

Sleep apnea was incurred during military service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, if 
any error was committed with respect to the duty to notify or the 
duty to assist, such error was harmless and need not be further 
considered.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §1110, 1131; 38 C.F.R. § 3.303(a).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of post service continuity 
of the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007) (emphasis added).  A 
claimant may rely on lay evidence "to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1336-37 (Fed. Cir. 2006) ("the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").  

The Veteran served on active duty from May 1975 to August 1981, 
and from November 1987 to January 1997.  He also served on 
periods of active duty for training from June 1984 to November 
1987.  

After reviewing the evidence of record, the Board finds that the 
Veteran's current obstructive sleep apnea cannot be reasonably 
disassociated from this military service.  In making this 
decision, the Board finds the testimony provided by the Veteran 
and his spouse concerning the onset of sleep apnea symptoms to be 
both competent and credible.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) (noting that the appellant is competent 
to testify regarding symptoms capable of lay observation); see 
also Smith v. Derwinski, 1 Vet. App. 235 (1990) (finding that 
determination of credibility is a function of the Board).  
Specifically, they testified that the Veteran began to snore 
loudly and experience episodes in which he was gasping for air 
while sleeping around 1986, and that these conditions continued 
to worsen over the ensuing years.  Supporting their contentions 
are the lay statements submitted by the Veteran's step daughter, 
friend, and coworker who reported their observations of similar 
symptoms dating back to 1993, 1996 and 1998, respectively.  

In addition, post service treatment records consistently refer to 
a history of sleep apnea symptoms soon after his discharge from 
service.  An August 2002 treatment report noted the Veteran's 
history of snoring loudly, and that this condition had worsened 
over the past three years.  The report concluded with an 
impression that these symptoms were "very compatible with that 
of sleep apnea syndrome."  It also noted that the Veteran had 
previously been scheduled for a sleep study, but it was never 
carried out due to a transfer.  A subsequent treatment report in 
August 2002 diagnosed the Veteran with sleep apnea.  A July 2007 
VA Gulf War examination noted that the Veteran started to notice 
daytime somnolence around 1987.  It also recorded that the 
Veteran's spouse started to notice his loud snoring around that 
time.  A sleep study was then performed and revealed an 
impression of very severe obstructive sleep apnea, not 
positional.  

Based on the totality of the evidence, and with application of 
the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), the Board 
finds that the Veteran currently has sleep apnea which was 
incurred during his active military service.  Accordingly, 
service connection for sleep apnea is warranted.




ORDER

Service connection for sleep apnea is granted.


REMAND

The Veteran is seeking an increased evaluation for his service-
connected degenerative disc disease of the cervical spine.

At his February 2010 hearing before the Board, the Veteran 
presented testimony indicating that his service-connected 
degenerative disc disease of the cervical spine had increased 
significantly in severity since his most recent VA examination of 
the spine in September 2008.  Specifically, the Veteran testified 
that his service-connected cervical spine disorder was manifested 
by constant ache, with occasional shooting pain down into his 
shoulders, weakness, and a reduced range of motion.  In 
comparison, the September 2008 VA examination noted that he does 
not experience any functional impairment from this condition.  
Moreover, the Board finds that the September 2008 VA examination 
was not adequate.  The Veteran testified that the VA examiner in 
September 2008 failed to use a goniometer when testing the range 
of motion of his cervical spine, and further that the examiner 
moved his neck through the range of motion studies.  Under these 
circumstances, a new VA examination is necessary to determine 
appropriate disposition of the Veteran's claim herein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

Moreover, given the passage of time in this matter, the Veteran's 
recent treatment records should be obtained.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's 
statutory duty to assist includes a thorough and contemporaneous 
medical examination).  

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
service-connected degenerative disc disease 
of the cervical spine since 2008.  The RO 
must then obtain copies of the related 
medical records that are not already in the 
claims folder.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that the Veteran is ultimately 
responsible for providing the evidence, as 
required by 38 C.F.R. § 3.159(e).  The 
Veteran and his representative must then be 
given an opportunity to respond.  

2.  The RO must make arrangements for the 
Veteran to be afforded the appropriate VA 
examination(s) to determine the severity of 
his service-connected degenerative disc 
disease of the cervical spine.  The claims 
folder must be made available to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail, to include neurologic 
symptoms, if any.  All indicated tests and 
studies, to include active range of motion 
testing of the left knee, expressed in 
degrees by use of a goniometer, with 
standard ranges provided for comparison 
purposes, must be accomplished, and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  With respect to any subjective 
complaints of pain, the examiner must 
comment on whether pain is visibly 
manifested on movement of the cervical 
spine, the presence and degree of, or 
absence of, muscle atrophy attributable to 
the service-connected cervical spine 
disorder, the presence or absence of 
changes in the condition of the skin 
indicative of disuse due to the service-
connected cervical spine disorder, and the 
presence or absence of any other objective 
manifestation that would demonstrate disuse 
or functional impairment due to pain 
attributable to the service-connected 
cervical spine disorder.  The examiner must 
state whether there is any cervical spine 
instability, weakness, fatigability, 
incoordination, or flare-ups.  To the 
extent possible, the functional impairment 
of the cervical spine due to any 
incoordination, weakened movement, pain, 
and/or excess fatigability on use must be 
assessed in terms of additional degrees of 
limitation of motion of the cervical spine 
and bilateral shoulders.  The examiner must 
provide a complete rationale for all 
conclusions reached.  If the examiner 
cannot provide any requested opinion 
without resorting to speculation, it must 
be so stated, and the examiner must provide 
the reasons why an opinion would require 
speculation.  The examination report must 
be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the RO 
must then re-adjudicate the issue on appeal, 
with consideration of all evidence received 
since the March 2009 supplemental statement 
of the case.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the Board 
for appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


